DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose a poppet valve comprising a valve body having a cavity, a coolant inlet port, and a coolant outlet port-arranged on a valve stem of the valve body and further including a valve head of the valve body; a coolant conducting element disposed within the cavity and extending from the valve head into the valve stem, wherein the coolant conducting element has a tubular cross- section and includes a tubular pipe section and a funnel section, wherein the coolant conducing element extends concentrically to the valve body in the cavity, and wherein the valve body includes two separately formed valve half-shells having facing contact surfaces extending axially along the length of the valve head and valve stem and including a seal uniting the contact surfaces. The closes prior reference, Goloff (US 4,164,957), teaches a similar poppet valve but differs from the claimed invention by not disclosing the two separate half-shells with a contacting seal unit. Spada (WO 2008/029426) was used in the previous Office Action to teach the half-shell deficiency, but the Examiner has agreed with the Applicant’s assertion that Spada does not teach the half-shell and seal unit as claimed, as well as a motivation to combine such a teaching to modify the poppet valve of Goloff. No other reference is able to cure this deficiency in Goloff.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747